Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 17-32 are pending and currently under prosecution.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120 for benefit of the earlier filing date of applications, is acknowledged.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 17-19, 23-26 and 30-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,662,242. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 17-19, 23-26 and 30-32 are herein drawn to a method of treating a human subject for a pre-leukemic condition, the method comprising: administering to a human subject in need thereof an antibody that specifically binds TIM3 at a dose that achieves a depletion in pre-leukemic cells, the method further comprising an anti-CD47 antibody.
	Claim 1 of U.S. Patent No. 10,662,242 is drawn to a method of depleting AML stem cells (AMLSC), the method comprising contacting AML stem cells with an antibody that specifically binds CD47 in combination with one or more antibodies that specifically bind to a marker selected from CD96, CD97, CD99, CD180, PTHR2, and HAVCR2 in a dose effective to deplete AMLSC.
	HAVCR2 (also referred to as TIM3); see col. 4-line 2 of the U.S. Patent No. 10,662,242.
It is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of U.S. Patent No. 10,662,242. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

6.	Claims 17-20, 23-27 and 30-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,377,495. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 17-20, 23-27 and 30-32 are herein drawn to a method of treating a human subject for a pre-leukemic condition, the method comprising: administering to a human subject in need thereof an antibody that specifically binds TIM3 at a dose that achieves a depletion in pre-leukemic cells, the method further comprising an anti-CD47 antibody.
Claims 1-7 of U.S. Patent No. 11,377,495 are drawn to a method of treating a human subject for a pre-leukemic condition, the method comprising: administering to a human subject in need thereof an antibody that disrupts the binding of CD47 with SIRPα in combination with an antibody that specifically binds to HAVCR2, at a dose that achieves a depletion in pre-leukemic cells by increasing phagocytosis of pre-leukemic cells.
HAVCR2 (also referred to as TIM3); see [0017] of the published instant application.

7.	Claims 17-19, 21-22, 26 and 28-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 8,361,736. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 17-19, 21-22, 26 and 28-29 are herein drawn to a method of treating a human subject for a pre-leukemic condition, the method comprising: administering to a human subject in need thereof an antibody that specifically binds TIM3 at a dose that achieves a depletion in pre-leukemic cells.
Claims 5-8 of U.S. Patent No. 8,361,736 are drawn to a method of targeting AML cancer stem cells (AMLSC), the method comprising: isolating a sample of blood cells from a human patient suffering from acute myeloid leukemia; contacting the sample of blood cells with antibodies specific for at least one marker selected from the group consisting of TIM3 and CD99; selecting from the sample, cells that positively express the selected marker or markers, wherein the antibodies bind and selectively target AMLSC present in the population of blood cells.
It is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of U.S. Patent No. 8,361,736. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

8.	Claims 17-19, 21-22, 26 and 28-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 8,709,429. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 17-19, 21-22, 26 and 28-29 are herein drawn to a method of treating a human subject for a pre-leukemic condition, the method comprising: administering to a human subject in need thereof an antibody that specifically binds TIM3 at a dose that achieves a depletion in pre-leukemic cells.
Claims 7-12 of U.S. Patent No. 8,709,429 are drawn to a method of targeting or depleting acute myeloid leukemia cancer stem cells (AMLSC), the method comprising: contacting blood cells of a human suffering from acute myeloid leukemia with an antibody that specifically binds TIM3 in order to target or deplete AMLSC, wherein the contacting is in vivo.
It is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of U.S. Patent No. 8,709,429. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

9.	Claims 17-32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of copending Application No. 17/736874. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 17-32 are herein drawn to a method of treating a human subject for a pre-leukemic condition, the method comprising: administering to a human subject in need thereof an antibody that specifically binds TIM3 at a dose that achieves a depletion in pre-leukemic cells.
	Claims 1-33 of copending Application No. 17/736874 are drawn to a method for treating a human subject with acute myeloid leukemia (AML), the method comprising: administering to the human subject an antibody or a fragment thereof that specifically binds to CD47 of an AML stem cell and prevents the CD47 from binding to a SIRPα receptor of a macrophage or a dendritic cell, wherein the antibody binds to the CD47 and HAVCR2.
HAVCR2 (also referred to as TIM3); see [0017] of the published instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

10.	Claims 17-32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 17/736847. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 17-32 are herein drawn to a method of treating a human subject for a pre-leukemic condition, the method comprising: administering to a human subject in need thereof an antibody that specifically binds TIM3 at a dose that achieves a depletion in pre-leukemic cells.
Claims 1-16 of copending Application No. 17/736847 are drawn to a method for treating a human subject with myelodysplastic syndrome (MDS), the method comprising: administering to the human subject an antibody or a fragment thereof that specifically binds to CD47 of an MDS cell and prevents the CD47 from binding to a SIRPα receptor of a macrophage or a dendritic cell, wherein the antibody binds to the CD47 and HAVCR2.
HAVCR2 (also referred to as TIM3); see [0017] of the published instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642